Citation Nr: 0016695	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.

In May 1995, the Atlanta, Georgia, Regional Office (RO) 
proposed to retroactively terminate the veteran's improved 
pension benefits based upon  previously unreported income for 
the years 1992, 1993, and 1994.  In September 1995, the RO 
reduced the veteran's benefits effective in August 1992.  The 
veteran was subsequently informed of the overpayment of VA 
improved pension benefits and requested a waiver of the 
overpayment in November 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $6,703.  (The Committee noted that 
the overpayment had been reduced to $3,607 as a result of 
previously unconsidered medical expenses.)  The Committee did 
not find bad faith, misrepresentation, or fraud, but denied 
the overpayment on the basis that the veteran was at fault 
and recovery would not cause him undue financial hardship.   
In March 1997, the veteran submitted a notice of disagreement 
with the denial of waiver of recovery of the overpayment and 
requested a hearing.    

In July 1997, the RO proposed to retroactively reduce the 
veteran's VA improved pension benefits based upon previously 
unreported income for the year 1994 and 1995.  In December 
1997, the RO effectuated the proposed reduction; thus, 
creating an additional overpayment in the amount of $6,025.  
The veteran was subsequently informed of the overpayment of 
VA improved pension benefits.  In December 1997, the RO 
proposed to retroactively reduce the veteran's VA improved 
pension benefits based upon previously unreported income for 
the year 1996.   

The veteran, his son, and his representative appeared before 
a hearing officer at a hearing at the RO in March 1998.  At 
that time, the amount of the overpayment was listed as 
$9,632.  Subsequently, in June 1998, the RO retroactively 
reduced the veteran's VA improved pension benefits based upon 
previously unreported income effective August 1, 1996, thus, 
creating an additional overpayment in the amount of $4,524.   

In November 1998, the RO issued a Statement of the Case 
addressing waiver of the recovery of an overpayment in the 
amount of $14,156 and stated that waiver was denied on the 
basis of bad faith on the part of the veteran.  The veteran 
filed a substantive appeal.

As set forth above, this claim involves 3 separate 
overpayments.  The only overpayment for which the Committee 
has issued a decision is that in the initial amount of 
$6,703.  The file indicates that the veteran has requested 
waiver of the recovery of the overpayment in the amount of 
$6,025; a Committee decision on such is not of record.  
Additionally, although a November 1998 statement of the case 
addresses the overpayment in the amount of $4,524, a request 
for waiver of such overpayment does not appear to be of 
record.   

Absent an adjudication, a notice of disagreement, a statement 
of the case, and a substantive appeal, the Board does not 
have jurisdiction over the issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, these issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  


REMAND


Upon reviewing the file, it appears that the veteran, during 
his March 1998 hearing, raised the issue of creation of the 
overpayments.  The Court has directed that when a debtor 
requests waiver of an overpayment and also asserts that the 
underlying debt is invalid, the VA must resolve both matters.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Further, the 
question of whether the overpayments at issue were properly 
created is inextricably intertwined with the issues 
pertaining to the appellant's entitlement to waiver of 
recovery of the overpayments.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).   The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  

Moreover, the Committee, in the November 1998 statement of 
the case, changed the basis for the denial of the waiver from 
equity and good conscience to bad faith with respect to the 
$6,703 debt.  It does not appear that an amended Committee 
decision of such is of record or that the veteran was 
provided with notice of such change.  


Accordingly, this case is REMANDED for the following action: 

1.  The RO should separately address the 
issues of creation of the 3 
overpayments, to include a discussion of 
the events which led to the creation of 
each overpayment and an explanation of 
the amounts of the indebtedness assessed 
against the veteran.

2.  The Committee should clarify the 
basis of the denial of the veteran's 
overpayment in the initial amount of 
$6,703 and issue an amended decision (if 
necessary) and a supplemental statement 
of the case addressing such decision.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




